19-11502-jlg        Doc 131       Filed 03/08/21 Entered 03/08/21 14:51:46         Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:

Z & J, LLC d/b/a/ APPEAL TECH,                                Chapter 11
                                                                    Case No.19-11502(JLG)
                                    Debtor.
--------------------------------------------------------------x

ORDER SHORTENING TIME FOR NOTICE OF HEARING ON APPLICATION SEEKING
APPROVAL OF PROFESSIONAL FEES OF SPECIAL COUNSEL FOR THE DEBTOR


        UPON the Motion and the Declaration of Daniel S. Alter (the "Motion") of the

above-captioned debtor (the "Debtor"), by its attorney, Daniel Alter, for an order

shortening time for notice of a hearing on application seeking approval of professional

fees of special counsel for the Debtor (the “Special Counsel Fee Application”), and no

notice being required for entry of this Order, and for good cause shown; it is

        ORDERED that pursuant to Fed. R. Bankr. P. 9006(c), a hearing on the Special

Counsel Fee Application be and is hereby scheduled for March19, 2021 at 10:00 a.m.,

before the Hon. James L. Garrity, Jr., United States Bankruptcy Judge, at the United

States Bankruptcy Court for the Southern District of New York, One Bowling Green,

New York, New York, 10004, Courtroom 601; and it is further

        ORDERED that copies of this Order and the pleadings in support of the Motion

shall filed with the Court and [JLG] be served by electronic mail [JLG] upon the

United States Trustee and all parties who have filed a Notice of Appearance, together

with a copy of the Special Counsel Fee Application, by March 8, 2021; and it is further

        ORDERED that copies of the Notice of Hearing of the Special Counsel Fee

Application filed with the Court and [JLG] shall be served by electronic mail [JLG]

upon all other parties in interest by March 8, 2021; and it is further

                                                         1
19-11502-jlg        Doc 131   Filed 03/08/21 Entered 03/08/21 14:51:46   Main Document
                                           Pg 2 of 2



       ORDERED that opposition to the Special Counsel Fee Application, if any, shall

be filed with the Court, with two single-sided hard copies delivered to Chambers,

[JLG] and served upon Debtor’s counsel no later than March 16, 2021 at 4:00 p.m.;

and it is further

       ORDERED that replies, if any, to any opposition, shall be filed, with two single-

sided hard copies delivered to Chambers, [JLG] and served no later than March 17,

2021 at 5:00 p.m.

Dated: New York, New York
       March 8, 2021
                                       /s/   James L. Garrity, Jr.
                                       HONORABLE JAMES L. GARRITY, JR.
                                       UNITED STATES BANKRUPTCY JUDGE




                                               2
